Title: To George Washington from the Portsmouth Committee of Safety, 9 October 1775
From: Portsmouth Committee of Safety
To: Washington, George



Portsmouth [N.H.] 9th October 1775
May it Please your Excellency

We are honoured with your Excellency’s Letter of the 5th Instant a full Answer to which we shall forward as soon as we have consulted the Provincial Committee of Safety which setts tomorrow, the Letters and Papers received by the Prince George

We forward by Dr Jackson. I am with due respect By Order of the Comtee of safety Sir Your Excellency’s Most Obedient Humble Servt

H. Wentworth Chairman


The Bill of Lading & Clearance togeather with Mr Herberts Letter to Mr Lloyd will be presented to your Excellency by Dr Jackson, who has promised to Return them for our Govermt.

